Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 1 of 68 PagelD: 6

EXHIBIT “A”

 
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 2 of 68 PagelD: 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ae) Page 1 Of 2 [Fatal New Jersey Police Crash Investigation Report [A}Reporabia [ ]Non-Reportabia [_|Change Report
05 1 Case Number 10 Crash 11 Spaad Limit 1182
a7 T-201B8-072423 Occured On: BRIOGE PLAZA NORTH | E | 25 i -- If] [ -- Hf -- | 25
o1 2 Polica Dept of Code [At Intersection with Road Name Or 42 Roulo No Suffia = 13 Milepost £180
wa 1a imt [7
38 [FORT EEE PoLrcE | 01: Feat nN VIE a: LEMOINE AVENUE Speed Lies
01 DEPARTHENT 25 5 | w 28 1t9a
3 StatiorPrectact : [}mies 16 19 T] To: 17 Cross Rasd NamelRouie No. as
e 1327 16TH STREET 44 15 Rare (lero: _ [_]ne He. 1190
8 4 Date of Crash 5 Day of Week § Time 7 Municipality 8 Tota! 9 Total Oe [| 58 WE! 74
0a | mm ad yy {use 2400 nes) Code Killed iniured 2) Latiude 20 Route Name! Route No. 22 Longitude aon
g1 40 03 28 Wed 09:31 0219 1 “= --|. | =~ | --| . | -- ll oa
1000 Psa veh# | 24 Poliey No 25 NJ Ins Coda S3Vene | 54 Policy No 56 NJ Ins Code ‘dob
64 026221113 * 7 ~~ an
t " " : -
oe 1 | T Jeaned []Pes[ }Pedorcyetst [ |Resptokmergency []Hit& Run] PA [Parody | Ped [__] Pedateycist [_]Respio Emergency [Jit Run WD1a
Jor | 26 Driver's First Name Initial Last Name 29Sex | 58 Driver's First Name Initéal Last Name s9Sex § 01
MICHAEL A. TESSEL M JEAN E, SCHMIDT F 121b
©) _Po7 number & Sireot 87 Number & Sree! --
103 176 PINEVIEW AVE 4500 PALISADE AVENUE APT 24E
O1 28 City State Zip 58 Civ State Zip
on BARDONIA NY 10954 FORT LEE WI 07024
30 Eyes DL Class Restrictions Endorsements | 33 Slata | 60 Eyes DL Class Resvicions Endorsements f &t Stale | 122
02 cM | ao | -- |» 02 | = “= -- -- [ot
123
105 32 Drivers License No HOO 34 Expires | 62 Drivers License No 63008 64 Expires 42
é mm ddssyy mm yy mn odd yy irr yy
13 _f 150426617 03 | 22 | 64 | 03| 26 7 oa] 37 | 254 -- | --
35 Owner's First Name inilial Last Name 65 Owner's First Name intial = LastName
Same As Same As
106 Driver PATA TRUCKING INC. Driver Saal 124
~~ 136 Number & Strat 66 Number & Saat ii
176 PINEVIEW AVENUE -- 128
107 3? City Stata = Zip BT city Siete = Zip a
BARDONIA RY 10954 as ~— = 22
108 38 Maka 39 Madel 40 Calor 41 Year 42 Piate No. A3 Stale 68 Make 65 Modal 70 Color 71 Yoar 72 Plate No. 73 Stale Tob
20 Isuzu FTR WHITE 2005 19039M7 § NY -~ -- 7s -- - -- eo
109 ft aa VIN 45Expies 174 VIN 75Expies = [1260
-- | 4GRI7F1355F700076 63 | 15 7 w~ | --[-*
110 46 Vehicte Removed Ta 76 Vehicle Removed To 126d
02 -- --
ta Briven Towed Disabled [7] towed Disabled & Impounded Driven Towed Disabled |_| Towed Disabled & Impounded 1260
~- | FofuerarSoene [7] towed impounded Left at Scene Towed impounded 22
1278
112 47 Aulhority | FP Authority 26
=~] [Jowner [7] Daver [_]Potice [Jowrer [_ ]oriver f_}Police Ie
"13 [48 atconolOrug Test 49 Hazardous Material 78 AlcohevOrug Test 79 Hazardous Materiat --
~~ _] Given: fy] No {res [_ ]Retused [7] Nona Jo. Beard [ ]spil Given: []No {}ves {"JRetused |f ]fane fF Jon eoara [7}seil 1276
OS Type: [_ {Breath [_|Blood [Juin ~- -- Type: [] Breath FF }Btood [urine -- “= sa
——_ Results: 0. % [|Pending | Hazard Glass Placerd No, Rasuits: Q % [_|perding [Hazard Class Placard No. oa
we 5 50 Carer No. 51 Commercial Verticle Weight 40 Canler No. 81 Commercial Vehicla Waignt 1270
[WJusvot 1123136 — [_}None [ ]<.10,000 ies [Jussor — F_]Non [_]< 10,000 bs 26
a6 {x4} 10.008 - 26,000 fos {7 ] 10.001 - 28,000 tbs 728
02 | [mcmx “= {]= 26,001 ihe f]meax -- [ ]> 28,001 Ibs 26
WwW : 129
03 52 Carner name 82 Carrier name i 12
DATA TRUCKING INC -- | <
Number & Street Number & Street i 12
176 PINEVIER AVENUE =+ \ Ta
City State Zip City Stale Zp | =a
BARDONIA NY 20954 -- == = 1
135 Damage To Other Properly [_ }ves {If yes, descritre} [/|no a
~ ' 133
| oz
Oper | 136 Charge 137 Summons No Oper | 136 Change 139 Summons No 134
Qper [140 Charge * Summons No Oper | 142 Charge 443 Summons No
43 84 85 BE a7 ap | ao go f 91 92 93 94 95 Namas & Adcrass of Occupanis - tf Deceased, Data & Timea of Death
alor for for | -- [5a fm | -- | -- | -- p22 [oa f -- _- TESSEL, MICHAEL A. _
176 PINEVIEW AVE. BARDONTA N¥_10954
B|? -- for |or $92 e fo. los joe jor for | -- | 5204 SCHMIDT, JEAN E. 10/03/2018 23:05
1500 PALISADE AVENUE APT 24£, FORT LEE Nd ,D70
ch] CPT soem pm ~~ —-

 

NUTR - 4 (Rev. 04/17}
Received Date: 10/25/2018
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 3 of 68 PagelD: 8

 

New Jersey Police Case Number

Crash Investigation Repart 1-2018-072423 PAGE 2 oF 2

 

 

 

Namos & Address of Occupants

83 4 85 a6 B7 ap7 59 96/91 92 93°, 95 it Decpasod, Date & Time of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

144 Crash Diagram

Show North by Arrow
(Not to Scale)

Lemoine Avenue
{State Route $7)

 

 

 

 

 

 

 

 

 

145 Crash Description .

Driver of Vl stated he had the green signa} and just completed a left turn onte Bridge Plaza North
eastbound from Lemoine Avenue southbound, Driver of V1 said that Padestrian 1 (Pi) suddenly appeared in his
path of travel. Driver of V1 explained he applied his brakes trying to avoid Pl but struck her with his
front bumper.

Pi was incoherent and I was unable to obtain a statement from her,

Witness 1 stated he was stepped at the red signal on Bridge Plaza North westhound at its intersection with
Lemoine Avenue. Witness i said he was at the step bar with no vehiclas stopped in front of him. Witness 1
gaid he saw Pi crossing Bridge Plaza North from his right to left when Vi stuck her on her right side.
*#*Officer Findings: This crash was recorded by a surveillance camera from A-1 Towing and Auto Repair (2132
Leuoine Avenue). Specifically, this business is located on the northeast corner of Bridga Plaza North and
Lemoine Avanue. Pl can be seen crossing Bridge Plaza North from north te gouth roughly 25 feet from the
marked crosswalk. Vl is saen turning onto Bridge Plaza North and then striking Pl with its front bumper.
*Vi Insurance Company: Progressive Casualty Insurance Company, 6300 Wilson Milla Rd, Mayfield Village OH
44143

*e#Witness 1: Andrew J. Kraus D.O.B. 7/5/1989

 

 

146 Olficer’s Signature 147 Badge No. 146 Roviewed By Badge No. +49 Case Status
P.O, MCCUE, MATTHEW V 303 LIBUTENANT MIRKOVI 249 L_]rending {¥] compista

 

 

 

 

 

ITD 4 fav n4iia7

Received Date: 10/25/2018

 

 
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 4 of 68 PagelD: 9

EXHIBIT “B”

 
Case

Attorney-At-Law

2 North Dean Street, Suite 206
Englewood, New Jersey 07631
(201) 894-1800

Attorney for Plaintiff(s)

 

ESTATE OF JEAN E. SCHMIDT BY
THE EXECUTORS OF THE ESTATE,
RICHARD 8. HONG AND DAWN
FREEBERG ESPINDOLA, AND
RICHARD S. HONG AND DAWN
FREEBERG ESPINDOLA,
INDIVIDUALLY

Plaintiff(s),
Vs,

MICHAEL A, TESSEL, DATA
TRUCKING, INC., JOHN DOE 1-5,
JOHN DOE INC. |-5 and the XYZ
CORPORATION 1-5, (the latter names
being fictitious, the true identities being
presently unknown representing the
owners, operators, lessors, lessees and/or
other negligent parties), RICHARD
ROE 1-5, RICHARD ROE INC. 1-5,
and the EFG CORPORATION 1-5, the
latter names being fictitious, (the true
identities being presently unknown of
the parties responsible for screening,
hiring, orienting, training, retaining
and/or supervising defendant driver,
JANE DOE 1-5, JANE DOE INC. 1-5,
and the ABC CORPORATION 1-5, (the
latter names being fictitious, the true
identities being presently unknown were
the servants, agents, employees, owners,
operators, lessors, lessees and/or other
negligent parties responsible for care,
repair, service, and maintenance of
defendants’ vehicles),

Defendant(s).

 

 

 

ROBERT B. LINDER, ESQ. 026251988

fr ERY ubda ae ARMY 202 SATB PI ed TOFS TaHs tb: PageaoiG&PagelD: 10

SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: BERGEN COUNTY
DOCKET NO.:

Civil Action

COMPLAINT
PLAINTIFFS DEMAND
JURY TRIAL, DEMAND FOR
INTERROGATORIES, DEMAND
FOR INSURANCE COVERAGE,
DEMAND FOR DOCUMENTS,
AND DESIGNATION OF
TRIAL COUNSEL

 
Case

A: 45 Rue Aiyb24 MG Adu okpsumes ppg alersboriadet: Revectoieas47agelD: 11

Plaintiff, Estate of Jean E. Schmidt by the Executors of
the Estate, Richard S. Hong and Dawn Freeberg Espindola, and
Richard S. Hong and Dawn Freeberg Espindola, individually,
and Plaintiff decedent, Jean E. Schmidt once residing at 1500
Palisade Avenue, Apt. 24E, Fort Lee, New Jersey complain of
the defendants and say:

FIRST COUNT

1. On or about October 3, 2018, Plaintiff decedent, Jean E.
Schmidt was lawfully walking at the intersection of
Bridge Plaza North and Lemoine Avenue in Fort Lee, New
Jersey.

2. On or about October 3, 2018, Defendant, Data Trucking,
Inc. and/or Defendants, John Doe 1-5, John Doe Inc. 1-5,
and the XYZ Corporation 1-5, (the latter names being
fictitious, the true identities being presentiy unknown
representing the owners, operators, lessors, lessees
and/or other negligent parties), owned a 2005 White
Isuzu truck with VIN 4GTJ7F1355F700076.

3. On or about October 3, 2018, Defendant, Michael A.
Tessel was operating a 2005 White Isuzu truck with VIN
AGTITF1355F700076 that was owned by Defendant, Data

Trucking, Inc. and/or Defendants, John Doe 1-5, John Doe

 

 

 
Case

2: 206 YAGI Zo4G Any bok Psu ea bh lp gil eeseOriane tb: Pegaoswieas47agelD: 12

Inc. 1-5, and the XYZ Corporation 1-5, (the latter names
being fictitious, the true identities being presently
unknown representing the owners, operators, lessors,
lessees and/or other negligent parties), at the
intersection of Bridge Plaza North and Lemoine Avenue in
Fort Lee, New Jersey.

4, On or about October 3, 2018, Defendant, Michael A.
Tessel was an owner, servant, agent and/or employee of
Defendant, Data Trucking, Inc. and/or Defendants, John
Doe 1-5, John Doe Inc. 1-5, and the xXY4 Corporation 1-5,
(the latter names being fictitious, the true identities
being presently unknown representing the owners,
operators, lessors, lessees and/or other negligent
parties}.

5. On or about October 3, 2018, Defendant, Data Trucking,
Inc. and/or Defendants, John Doe 1-5, John Doe Inc. 1-5,
and the XY% Corporation 1-5, (the latter names being
fictitious, the true identities being presently unknown
representing the owners, operators, lessors, lessees
and/or other negligent parties), permitted Defendant,
Michael A. Tessel to operate a 2005 White Isuzu truck
with VIN 4GTJ7F1355F700076.

6. On or about October 3, 2018, Defendant, Michael A.

Tessel drove, controlled, maintained, and/or operated

 

 

 
Case

4:20 RY YI MG “a bot Poe Po PM pal epsbOfeHeth: Pegso8nlea847agelD: 13

the 2005 White Isuzu truck with VIN 4GTU7F1355F700076 in
a careless, reckless and negligent manner so as to cause
severe and catastrophic injuries resulting in death as a
result of a collision between the motor vehicle operated
by Defendant, Michael A. Tessel and the pedestrian,
Plaintiff Decedent, Jean EB. Scenmidt.

7, On or before October 3, 2018, Defendants, Richard Roe 1-
5, Richard Roe Inc. 1-5, EFG Corporation 1-5, the latter
names being fictitious, {the true identities being
presently unknown of the parties responsible for
screening, hiring, orienting, training, retaining and/or
supervising defendant driver) hired and/or permitted
Defendant, Michael A. Tessel to be hired by and work for
Defendant, Data Trucking, Inc. as a truck driver.

8. On and before October 3, 2018, Defendant, Data Trucking,
Inc. and/or Defendants, Jane Doe 1-5, Jane Doe Inc. 1-5,
and the ABC Corporation 1-5, (the latter names being
Fictitious, the true identities being presently unknown
were the servants, agents, employees, owners, operators,
Lessors, lessees and/or other negligent parties
responsible for care, repair, service, and maintenance
of defendants’ vehicles), were responsible for the care,
repair, service, and maintenance of defendants’ fleet of

motor vehicles including but not limited to a 2005 White

 

 

 
Case |2: EVE I6p$92 M6 Asli At obpzumenPM1PgSledsboric2@: Payec@miseas47agelD: 14

Tsuzu truck with VIN 4GTJ7F1355F700076 operated by
Defendant, Michael A. Tessel on October 3, 2018.

9. As a direct and proximate result of the aforesaid
carelessness, recklessness and negligence of the
Defendants, Plaintiff decedent, Jean E. Schmidt was
caused to sustain catastrophic injuries which resulted
in her death.

10. On March 3, 2014, Plaintiff decedent, Jean E. Schmidt
executed her Last Will and Testament which appointed
Plaintiffs, Richard $. Hong and Dawn Freeberg Espindola
as Executors of her estate.

11. Plaintiff decedent, Jean E. Schmidt left surviving her
niece, Dawn Freeberg Espindola.

12. On October 26, 2018, the Bergen County Surrogate’s Court
issued Letters Testamentary naming Richard S. Hong and
Dawn Freeberg Espindola as the Executors of the Estate
of Jean E. Schmidt.

13. In their capacity as Executors of the Estate of Jean E.
Schmidt, Plaintiffs, Richard S, Hong and Dawn Freeberg
Espindola bring this action against Defendants for
pecuniary injuries pursuant to New Jersey’s Wrongful
Death statute, N.J.S.A. 2A:31-1.

14. As a result of the negligence of the Defendants, jointly

and/or severally, the Plaintiff decedent, Jean E.

 

 

 
Case 4/2 BN LOGAN Se MOA Hod B SURF Bait PG RH SP rare: Rededdd Ba RAge|D: 15

Schmidt sustained serious personal injuries resulting in
death including but not limited to a significant
limitation of use of a body function or system;
permanent loss of use of a body organ, member, function
or system; permanent consequential limitation of use of
a body organ or member; a fracture; significant
disfigurement; dismemberment; an inability to perform
substantially all of her usual and customary daily
activities for at least ninety (90) days with resultant
medical and other expenses, loss of income and reduced
earning capacity, pain and suffering, distress and pre-
impact terror before, during and after the accident, an
interference with the ability to engage in active
pursuits; and an impairment of the quality of life.
WHEREFORE, Plaintiff, Estate of Jean E. Schmidt by the
Fxecutors of the Estate, Richard S. Hong and Dawn Freeberg
Espindola, and Plaintiffs, Richard S. Hong and Dawn Freeberg
Espindola, individually, demand judgment against the
Defendants jointly and/or severally on the First Count for

damages, interest and costs.

SECOND COUNT
1. The allegations of the FIRST COUNT are repeated as if

realleged in full.

 

 

 
Case 2

 

 

281 AAS cash AOA odaecumBerst dnd PFE 4OAaheID- Reed 6 fa RageID: 16

2. Defendant, Data Trucking, Inc. and/or Defendants, John
Doe 1-5, John Doe Inc. 1-5, and the XYZ Corporation 1-5,
{the latter names being fictitious, the true identities
being presently unknown representing the owners,
operators, lessors, lessees or other negligent parties)
are liable for the wrongful conduct, fault, negligence,
recklessness, carelessness and breach of duties of its
owner, servant, agent, and employee, Defendant, Michael
A. Tessel in accordance with the doctrine of respondeat
superior.

3. As a direct and proximate result of the aforesaid
carelessness, negligence, recklessness, and/or negligent
acts or omissions of the Defendants, Plaintiff decedent
Jean E. Schmidt was caused to sustain catastrophic
injuries resulting in her death.

4. On March 3, 2014, Plaintiff decedent, Jean EB. Schmidt
executed her Last Will and Testament which appointed
Plaintiffs, Richard S. Hong and Dawn Freeberg Espindola
as Executors of her estate.

5. Plaintiff decedent, Jean &. Schmidt left surviving her
niece, Dawn Freeberg Espindola.

6. On October 26, 2018, the Bergen County Surrogate'’s Court
issued Letters Testamentary naming Plaintiff, Richard 5.

Hong and Dawn Freeberg Espindola as the Executors of the

 
Case 2}: 2Qeqw31 44924 MstA WM Alva Rocument iv pF bad JOM aie0D:Rayed® 06 FPeagelD: 17

Estate of Jean E. Schmidt.

7. In their capacity as Executors of the Estate of Jean E.
Schmidt, Plaintiffs, Richard S. Hong and Dawn Freeberg
Espindola bring this action against Defendants for
pecuniary injuries pursuant to New Jersey’s Wrongful
Death statute, N.J.S.A. 2A:31-1.

WHEREFORE, Plaintiff, Estate of Jean E. Schmidt by the
Executors of the Estate, Richard S. Hong and Dawn Freeberg
Espindola, and Plaintiffs, Richard S. Hong and Dawn Freeberg
Espindola, individually, demand ‘judgment against the
Defendants jointly and/or severally on the Second Count for

damages, interest and costs.

THIRD COUNT

1, The allegations of the FIRST COUNT and SECOND COUNT are
repeated as if realleged in full.

2. Defendant, Data Trucking, Inc. and Defendants, John Doe
1-5, John Doe Inc. 1-5, and the XYZ Corporation 1-5,
{the latter names being fictitious, the true identities
being presently unknown representing the owners,
operators, lessors, lessees or other negligent parties),
are liable for the wrongful conduct, fault, negligence,
recklessness, carelessness and breach of duties of its

owner, servant, agent, and employee, Defendant, Michael

 

 

 
”»: . _ . . . | .
Case ey OG aN 58 OO ada B See Bit GG SODA Wadd MPR rpoelD: 18

A. Tessel in accordance with the doctrine of respondeat
superior.

3. As a direct and proximate result of the aforesaid
carelessness, negligence, recklessness, negligent acts
and/or omissions of the Defendants, Plaintiff decedent
Jean E. Schmidt was caused to sustain catastrophic
injuries and suffer great emotional. and physical
anxiety, pain, suffering and distress and pre-impact
terror before, during and after the accident.

4, On March 3, 2014, Plaintiff decedent, Jean E. Schmidt
executed her Last Will and Testament which appointed
Plaintiffs, Richard S$. Hong and Dawn Freeberg Espindola
as Executors of her estate.

5. Plaintiff decedent, Jean E. Schmidt left surviving her
niece, Dawn Freeberg Espindola.

6. On October 26, 2018, the Bergen County Surrogate’s Court
issued Letters Testamentary naming Plaintiff, Richard S.
Hong and Dawn Freeberg Espindola as the Executors of
the Estate of Jean E. Schmidt.

7, In their capacity as Executors of the Estate of Jean E.
Schmidt, Plaintiffs, Richard S$. Hong and Dawn Freeberg
Espindola bring this action against Defendants for
injuries of a personal and pecuniary nature suffered by

Plaintiff decedent, Jean E. Schmidt as well as medical,

 

 

 
Case FASE RY MyEda eG WU oP SOT) Pit eg 16 Or ae TAS iDPOGauaAleAS47a0e|D: 19

hospital, and funeral expenses and costs of decedent's

burial.

WHEREFORE, Plaintiff, Estate of Jean E. Schmidt by the
Executors of the Estate, Richard S. Hong and Dawn Freeberg
Espindola, and Plaintiff, Richard S. Hong and Dawn Freeberg
Espindola, individually, demand judgment against the
Defendants jointly and/or severaliy on the Third Count for

damages, interest and costs.

FOURTH COUNT

1. The allegations of the FIRST COUNT, SECOND COUNT and
THIRD COUNT are repeated as if realleged in full.

2. Defendant, Data Trucking, Inc. and Defendants, Richard
Roe 1-5, Richard Roe Inc. 1-5, EFG Corporation 1~5, (the
latter names being fictitious, the true identities being
presently unknown of the parties responsible for
screening, hiring, orienting, training, retaining and
supervising defendant driver), are directly liable for
their own negligent failures, acts and/or omissions in
driver screening, hiring, orienting, training, retaining
and supervising and/or permitted the wrongful conduct,
fault, negligence, recklessness, carelessness and breach
of duties of its owners, agents, servants and employees,

such as Defendant, Michael A. Tessel.

10

 

 

 
Case FAO By Ea NG OUI PEAT) phi te {PG SO tee iplagrobaAeGs47agelD: 20

3. As a direct and proximate result of the aforesaid
carelessness, recklessness, negligence and/or negligent
acts or omissions of the defendants, Plaintiff decedent,
Jean &. Schmidt was caused to sustain catastrophic
injuries which resulted in her death.

4, On March 3, 2014, Plaintiff decedent, Jean &. Schmidt
executed her Last Will and Testament which appointed
Plaintiffs, Richard S. Hong and Dawn Freeberg Espindola
as Executors of her estate.

5, Plaintiff decedent, Jean EB. Schmidt left surviving her
niece, Dawn Freeberg Espindola.

6. On October 26, 2018, the Bergen County Surrogate’s Court
issued Letters Testamentary naming Plaintiff, Richard S.
Hong and Dawn Freeberg Espindola as the Executors of the
Estate of Jean E. Schmidt.

7. In their capacity as Executors of the Estate of Jean E.
Schmidt, Plaintiff, Richard S. Hong and Dawn Freeberg
Espindola bring this action against Defendants for
pecuniary injuries pursuant to New Jersey’s Wrongful
Death Statute N.J.S.A. 2A;:31-1.

WHEREFORE, Plaintiff, Estate of Jean E. Schmidt by the

Executors of the Estate, Richard S$. Hong and Dawn Freeberg

Espindola, and Richard S. Hong and Dawn Freeberg Espindola,

individually, demand judgment against the Defendants jointly

11

 

 

 
Case 7:20: py 1A MG ARN bo PSO 2 beta Ied 4a FRIR i PAGRbSAEABAFAIEID: 21

and/or severally on the Fourth Count for damages, interest

and costs.

FIFTH COUNT

1. The allegations of the FIRST COUNT, SECOND COUNT, THIRD
COUNT and FOURTH COUNT are repeated as if reaileged in
full.

2. Defendant, Data Trucking, Inc. and Defendants, Richard
Roe 1-5, Richard Roe inc. 1-5, EFG Corporation 1-5, (the
latter names being fictitious, the true identities being
presentiy unknown of the parties responsible for
screening, hiring, orienting, training, retaining and
supervising defendant driver}, are directly liable for
their own negligent failures, acts and/or omissions in
driver screening, hiring, orienting, training, retaining
and supervising and/or permitted the wrongful conduct,
fault, negligence, recklessness, carelessness and breach
of duties of its owner, agents, servants and employees,
such as Defendant, Michael A. Tessel.

3. On March 3, 2014, Plaintiff decedent, Jean E. Schmidt
executed her Last Will and Testament which appointed
Plaintiffs, Richard S$. Hong and Dawn Freeberg Espindola
as Executors of her estate,

4, In their capacity as Executors of the Estate of Jean E.

Schmidt, Plaintiffs, Richard S. Hong and Dawn Freeberg

12

 

 

 
Case JIE BvL labia av00 AdSIAH20B0 24m a tPM1 Pile df Dey Th 28 IDPaQ¥ 202 Ofeds4agelD: 22

Espindola bring this action against Defendants for
injuries of a personal, pecuniary and punitive nature
suffered by Plaintiff decedent, Jean E. Schmidt as well
as medical, hospital, and funeral expenses and costs of
decedent’s burial.

5. As a direct and proximate result of the aforesaid
carelessness, recklessness, negligence and negligent
acts or omissions of the defendants, Plaintiff decedent,
Jean E. Schmidt was caused to sustain catastrophic
injuries which resulted in her death.

6. Plaintiff decedent, Jean E. Schmidt left surviving her
niece, Dawn Freeberg Espindola.

7, On October 26, 2018, the Bergen County Surrogate’s Court
issued Letters Testamentary naming Plaintiffs, Richard
S$. Hong and Dawn Freeberg Espindola as the Executors of
the Estate of Jean E. Schmidt.

8. In their capacity as Executors of the Estate of Jean E.
Schmidt, Plaintiff, Richard S. Hong and Dawn Freeberg
Espindola bring this action against Defendants for
pecuniary injuries and punitive damages pursuant to New
Jersey’s Wrongful Death Statute N.J.S.A. 2A:31-1.

WHEREFORE, Plaintiff, Estate of Jean E. Schmidt by the

Executors of the Estate, Richard S. Hong and Dawn Freeberg

Espindola, and Plaintiffs, Richard S. Hong and Dawn Freeberg

13

 

 

 
Case 2;

 

 

20-¢
BER

ee a oP Seo ht ed APS helt RRO PASE abs 47agelD: 28

Espindola, individually, demand judgment against the
Defendants jointly and/or severally on the Fifth Count for

punitive damages, interest and costs.

SIXTH COUNT

1. The allegations of the PIRST COUNT, SECOND COUNT, THIRD
COUNT, FOURTH COUNT and FIFTH COUNT are repeated as if
realleged in full.

2. Defendant, Data Trucking, Inc. and Defendants, Richard
Roe 1-5, Richard Roe Inc. 1-5, EFG Corporation 1-5, (the
latter names being fictitious, the true identities being
presently unknown of the parties responsible for
screening, hiring, orienting, training, retaining and
supervising defendant driver), are directly liable for
their own negligent failures in driver screening,
hiring, orienting, training, retaining and supervising
and/or permitted the wrongful conduct, fault,
negligence, recklessness, carelessness and breach of
duties of its owners, agents, servants and employees,
such as Defendant, Michael A. Tessel.

3. As a direct and proximate result of the aforesaid
carelessness, recklessness, negligence and negligent
acts or omissions of the defendants, Plaintiff decedent,

Jean E. Schmidt was caused to sustain catastrophic

14

 
Case fi

 

 

OE a RA oo RPS AO TD phi tp PEG Se FHA? ipPAgP2beAleaS47agelD: 24

injuries and suffer great emotional and physical
anxiety, pain, suffering and distress and pre-impact
terror before, during and after the accident.

On March 3, 2014, Plaintiff decedent, Jean E. Schmidt
executed her Last Will and Testament which appointed
Plaintiffs, Richard $. Hong and Dawn Freeberg Espindola
as Executors of her estate.

Plaintiff decedent, Jean E. Schmidt left surviving her
niece, Dawn Freeberg Espindola.

On October 26, 2018, the Bergen County Surrogate’s Court
issued Letters Testamentary naming Plaintiff, Richard S.
Hong and Dawn Freeberg Espindola as the Bxecutors of
the Estate of Jean E. Schmidt.

In their capacity as Executors of the Estate of Jean E.
Schmidt, Plaintiffs, Richard S. Hong and Dawn Freeberg
Espindola bring this action against Defendants for
injuries of a personal and pecuniary nature suffered by
Plaintiff decedent, Jean E. Schmidt as well as medical,
hospital, and funeral expenses and costs of decedent's
burial.

As a result of the negligence of the Defendants, jointly
and/or severally, the Plaintiff decedent, Jean E.
Schmidt sustained serious personal injuries resulting in

death including but not limited to a significant

15

 
Case 2

 

 

FOO TE aay OY oP SOLES be pd TE a SO TA in AFB 2A eaSa7ggelD: 25

limitation of use of a body function or system;
permanent loss of use of a body organ, member, function
or system; permanent consequential limitation of use of
a body organ or member; a fracture; significant
disfigurement; dismemberment; an inability to perform
substantially all of her usual and customary daily
activities for at least ninety (90) days with resultant
medical and other expenses, loss of income and reduced
earning capacity, pain and suffering, distress and pre-
impact terror before, during and after the accident, an
interference with the ability to engage in active
pursuits; and an impairment of the quality of life.
WHEREFORE, Plaintiff, Estate of Jean E. Schmidt by the
Executors of the Estate, Richard S$. Hong and Dawn Freeberg
Espindola, and Plaintiffs, Richard S. Hong and Dawn Freeberg
Espindola, individually, demand judgment against the
Defendants jointly and/or severally on the Sixth Count for

damages, interest and costs.

SEVENTH COUNT
1. The allegations of the FIRST COUNT, SECOND COUNT, THIRD
COUNT, FOURTH COUNT, FIFTH COUNT and SIXTH COUNT are

repeated as if realleged in full.

16

 
Case 2|2BEBVLAGQRELAVED A O°AH2020 ed AtPM1 Pore Gf B9/T Hao IDPkg kh -82 A566 B44 AgelD: 26

2. Defendant, Michael A. Tessel, Defendant, Data Trucking,
Inc., and/or Defendants, Jane Doe 1-5, Jane Doe Inc. 1-
5, and the ABC Corporation 1-5, (the latter names being
fictitious, the true identities being presently unknown
were the owners, servants, agents, employees, owners,
operators, lessors, lessees or other negligent parties
responsible for care, repair, service, and/or
maintenance of defendants’ vehicles), were responsible
for the care, repair, service, and/or maintenance of
defendants’ motor vehicles.

3. Defendant, Michael A. Tessel, Defendant, Data Trucking,
Inc., and/or Defendants, Jane Doe 1-5, Jane Doe Inc. 1-
5, and the ABC Corporation 1-5, (the latter names being
fictitious, the true identities being presently unknown
were the owners, servants, agents, employees, owners,
operators, lessors, lessees or other negligent parties
responsible for care, repair, service, and/or
maintenance of defendants’ vehicles), carelessly,
recklessly, and negligently cared for, repaired,
serviced and/or maintained defendants vehicles and/or
permitted the wrongful conduct, fault, negligence,
recklessness, carelessness and breach of duties of its
agents, servants and employees to care for, repair,

service and/or maintain defendants’ vehicles.

17

 

 

 

 
Case 2:20-cv-14492-MCA- -1 Fj
Be FR -OOBIA2 20 OOITT/2050 5.40172 PR tag HES 18 FIO aarp acer RUelD: 27

4. As a direct and proximate result of the aforesaid
carelessness, recklessness, negligence and/or negligent
acts or omissions of Defendants with respect to the
care, repair, service, and/or maintenance of defendants’
motor vehicle(s}, the vehicle that Defendant, Michael A.
Tessel was operating struck and killed the Plaintiff
decedent, Jean E. Schmidt.

5. As a direct and proximate result of the aforesaid
carelessness, recklessness, negligence and/or negligent
acts or omissions of the Defendants, Plaintiff decedent,
Jean E. Schmidt was caused to sustain catastrophic
injuries which resulted in her death.

&. On March 3, 2014, Plaintiff decedent, Jean E. Schmidt
executed her Last Will and Testament which appointed
Plaintiffs, Richard S$. Hong and Dawn Freeberg Espindola
as Executors of her estate.

7. Plaintiff decedent, Jean E. Schmidt left surviving her
niece, Dawn Freeberg Espindola.

8. On October 26, 2018, the Bergen County Surrogate’s Court
issued Letters Testamentary naming Plaintiffs, Richard
S$, Hong and Dawn Freeberg Espindola as the Executors of
the Estate of Jean E. Schmidt.

9, In their capacity as Executors of the Estate of Jean EB.

Schmidt, Plaintiff, Richard S. Hong and Dawn Freeberg

18

 

 

 
Case 2?

 

ASE eve leea2so6 AdviAr20RogumeriPM 1 Pcie df B/TR29|DPate222ci66s4ragelD: 28

Espindola bring this action against Defendants for
pecuniary injuries pursuant to New Jersey's Wrongful
Death Statute N.J.S.A. 2A:;31-1.

10. In their capacity as Executors of the Estate of Jean E.
Schmidt, Plaintiffs, Richard S. Hong and Dawn Freeberg
Espindola bring this action against Defendants for
injuries of a personal, pecuniary and punitive nature
suffered by Plaintiff decedent, Jean E. Schmidt as well
as medical, hospital, and funeral expenses and costs of
decedent’s burial.

1l. As a result of the negligence of the Defendants, jointly
and/or severally, the Plaintiff decedent, Jean E.
Schmidt sustained serious personal injuries resulting in
death including but not limited to a significant
limitation of use of a body function or system;
permanent loss of use of a body organ, member, function
or system; permanent consequential limitation of use of
a body organ or member; a fracture; significant
disfigurement; dismemberment; an inability to perform
substantially all of her usual and customary daily
activities for at least ninety (90) days with resultant
medical and other expenses, loss of income and reduced
earning capacity, pain and suffering, distress and pre-

impact terror before, during and after the accident, an

19

 

 
Case 2:20-cv-14492-MCA-MAH Document1-1_ Fi :
BERL 008442-20 09/17/2020 2:40:12 PM po BS oF 88 Trane 1! Fb 2cA RSG 9E!D: 29

 

 

 

interference with the ability to engage in active

pursuits; and an impairment of the quality of life.
12. In their capacity as Executors of the Estate of Jean E.

Schmidt, Plaintiff, Richard S. Hong and brings this

action against Defendants for pecuniary injuries and

punitive damages pursuant to New Jersey's Wrongful Death

Statute N.J.S.A. 2A:31-1.

WHEREFORE, Plaintiff, Estate of Jean E. Schmidt by the
Executors of the Estate, Richard $. Hong and Dawn Freeberg
Espindola and Plaintiff, Richard S. Hong and Dawn Freeberg
Espindola, individually, demand judgment against the
Defendants jointly and/or severally on the Seventh Count for

pecuniary damages, punitive damages, interest and costs.

EIGHTH COUNT

i. The allegations of the FIRST COUNT, SECOND COUNT, THIRD
COUNT, FOURTH COUNT, FIFTH COUNT, SIXTH COUNT and
SEVENTH COUNT are repeated as if realleged in full.

2. On October 3, 2018, Defendant, Data Trucking, Inc.
through its owners, servants, agents, employees and/or
independent contractors was in the business of providing
transportation services.

3. On or prior to October 3, 2018, Defendant, Data

Trucking, Inc., and/or Defendants, Richard Roe 1-5,

29

 

 

 
Case

5

a4

 

 

raOeeVr TOA MG AMMA H 20 SUM ea bh lp dled: 40/ FAO ip PasezdboabesulragelD: 30

Richard Roe Inc. 1-5, EFG Corporation 1-5, the latter
names being fictitious, (the true identities being
presently unknown of the parties responsible for
screening, hiring, orienting, training, retaining and
supervising defendant driver), permitted Defendant,
Michael A. Tessel to be hired by and work for Defendant,
Data Trucking, Inc. as a truck driver.

On or before October 3, 2018, Defendant, Michael A.
Tessel had a history of multiple motor vehicle
violations and multiple motor vehicle accidents that
rendered him unfit to operate a motor vehicle on the
public roadways.

At all times herein, Defendant, Data Trucking, Inc.,
and/or Defendants, Richard Roe 1-5, Richard Roe Inc. 1~
5, EFG Corporation 1-5, (the latter names being
fictitious, the true identities being presently unknown
of the parties responsible for screening, hiring,
orienting, training, retaining and supervising defendant
driver), were negligent in the screening, hiring,
orienting, training, retaining and supervision of
Defendant, Michael A. Tessel’s employment and continued
employment as an operator of Defendant, Data Trucking,

Inc.’s motor vehicle/truck.

21

 
Case 2} 28: evi ldetaadGAdwAn2oRoguImen PMP ie df BO/ Thao IDPaQ¥2kand6684PagelD: 31

id,

 

 

As a direct and proximate result of the aforesaid
carelessness, recklessness, negligence and/or negligent
acts or omissions of Defendants with respect to the
screening, hiring, orienting, training, retaining and
supervision of Defendant, Michael A. Tessel’s employment
and continued employment as an operator of Defendant,
Data Trucking, Inc.’s motor vehicle/truck, Defendant,
Michael A. Tessel struck and killed the Plaintiff
decedent, Jean E. Schmidt.

As a direct and proximate result of the aforesaid
carelessness, recklessness, and/or negligent acts or
omissions of the defendants, Plaintiff decedent, Jean E.
Schmidt was caused to sustain catastrophic injuries and
suffer great emotional and physical anxiety, pain,
suffering and distress and pre-impact terror before,
during and after the accident.

On March 3, 2014, Plaintiff decedent, Jean &. Schmidt
executed her Last Will and Testament which appointed
Plaintiffs, Richard S$. Hong and Dawn Freeberg Espindola
as Executors of her estate.

Plaintiff decedent, Jean E. Schmidt left surviving
niece, Dawn Freeberg Espindola.

On October 26, 2018, the Bergen County Surrogate’s Court

issued Letters Testamentary naming Plaintiffs, Richard

22

 
Case 2

 

 

li.

i2.

oe Aa G DMN bo RPSUBLES Phi hg APS SOAR AD: ReM Beeb AH REID: 22

S, Hong and Dawn Freeberg Espindola as the Executors of
the Estate of Jean E. Schmidt.

In their capacity as Executors of the Estate of Jean E.
Schmidt, Plaintiffs, Richard S. Hong and Dawn Freeberg
Espindola bring this action against Defendants for
injuries of a personal and pecuniary nature suffered by
Plaintiff decedent, Jean E, Schmidt as well as medical,
hospital, and funeral expenses and costs of decedent's
burial.

As a resuit of the negligence of the Defendants, jointly
and/or severally, the Plaintiff decedent, Jean E.
Schmidt sustained serious personal injuries resulting in
death including but not limited to a significant
limitation of use of a body function or system;
permanent loss of use of a body organ, member, function
or system; permanent consequential limitation of use of
a body organ or member; a fracture; significant
disfigurement; dismemberment; an inability to perform
substantially all of her usual and customary daily
activities for at least ninety (90) days with resultant
medical and other expenses, loss of income and reduced
earning capacity, pain and suffering, distress and pre-
impact terror before, during and after the accident, an

interference with the ability to engage in active

23

 

 
Case

 

4]

 

'20- BV I AQ 2-MG Ach hokRPsum en biy lp giles 36/FR Ip Ahage2aBoabssulragelD: 33

pursuits; and an impairment of the quality of life.

WHEREFORE, Plaintiff, Estate of Jean E. Schmidt by the
Executors of the Estate, Richard S. Hong and Dawn Freeberg
Espindola, and Plaintiffs, Richard S. Hong and Dawn Freeberg
Espindola, individually, demand judgment against the
Defendants jointly and/or severally on the Eighth Count for

pecuniary damages, punitive damages, interest and costs.

NINTH COUNT

i. The allegations of the FIRST COUNT, SECOND COUNT, THIRD
COUNT, FOURTH COUNT, FIFTH COUNT, SIXTH COUNT, SEVENTH
COUNT, and EIGHTH COUNT are repeated as if realleged in
full.

2. On or before October 3, 2018, Defendant, Data Trucking,
Inc., and/or Defendants, Richard Roe 1-5, Richard Roe
Inc. 1-5, EFG Corporation 1-5, the latter names being
fictitious, (the true identities being presently unknown
of the parties responsible for screening, hiring,
orienting, training, retaining and supervising defendant
driver) willfully, wantonly and maliciously and with
gross negligence employed Defendant, Michael A. Tessel
as an operator of a motor vehicle in reckless disregard
of plaintiff decedent’s right as a citizen to the safe

use of the public roadways.

24

 
Case 2:20-cv-14492-M
BER-L-005442-2

 

 

13.

On and before October 3, 2018, Defendant, Michael A.
Tessel willfully, wantonly, and recklessly represented
to Defendant, Data Trucking, Inc., and/or Defendants,
Richard Roe 1-5, Richard Roe Inc. 1-5, EFG Corporation
1-5, the latter names being fictitious, {the true
identities being presently unknown of the parties
responsible for screening, hiring, orienting, training,
retaining and supervising defendant driver) that he was
competent, qualified and a safe driver without a history
of motor vehicle violations, infractions or summonses.
As a direct result of the gross negligence and wiliful,
wanton, malicious and reckless conduct of Defendant,
Data Trucking, Inc., Defendant, Michael A. Tessel,
and/or Defendants, Richard Roe 1-5, Richard Roe Inc. 1-
5, EFG Corporation 1-5, the latter names being
fictitious, (the true identities being presently unknown
of the parties responsible for screening, hiring,
orienting, training, retaining and supervising defendant
driver} the plaintiff decedent Jean E. Schmidt sustained
carelessness, recklessness, negligence and acts ofr
omissions of the defendants, Plaintiff decedent, Jean E.
Schmidt was caused to sustain catastrophic injuries and
suffer great emotional and physical anxiety, pain,

suffering and distress and pre~impact terror before,

25

SAM oP SADT) bhi tag BES 48 teh DAMPB2oVbHSA7sICID: 34

 
Case

 

 

On OLGA UA oP SUG bhp ded ke tun wPeasezde AleaSa7agelD: 35

14.

15.

16.

17.

18.

during and after the accident.
On March 3, 2014, Plaintiff decedent, Jean EB. Schmidt
executed her Last Will and Testament which appointed

Plaintiffs, Richard S$. Hong and Dawn Freeberg Espindola

- as Executors of ner estate.

Plaintiff decedent, Jean E. Schmidt left surviving a
niece, Dawn Freeberg Espindola.

On October 26, 2018, the Bergen County Surrogate’s Court
issued Letters Testamentary naming Plaintiffs, Richard
S, Hong and Dawn Freeberg Espindola as the Executors of
the Estate of Jean E. Schmidt.

In their capacity as Executors of the Estate of Jean E.
Schmidt, Plaintiffs, Richard S$. Hong and Dawn Freeberg
Espindola bring this action against Defendants for
injuries of a personal, pecuniary and punitive nature
suffered by Plaintiff decedent, Jean E. Schmidt as well
as medical, hospital, and funeral expenses and costs of
decedent's burial.

As a result of the negligence of the Defendants, jointly
and/or severally, the Plaintiff decedent, Jean E.
Schmidt sustained serious personal injuries resulting in
death including but not limited to a significant
limitation of use of a body function or system;

permanent loss of use of a body organ, member, function

26

 
Case

):

KN

 

20:6V) TAA MGA oo 0 SYO TD hited PO SG FAR Dh arrarAbeSaragelD: 36

or system; permanent consequential limitation of use of
a body organ or member; a fracture; significant
disfigurement; dismemberment; an inability to perform
substantially all of her usual and customary daily
activities for at least ninety (90) days with resultant
medical and other expenses, loss of income and reduced
earning capacity, pain and suffering, distress and pre-
impact terror before, during and after the accident, an
interference with the ability to engage in active
pursuits; and an impairment of the quality of life.
WHEREFORE, Plaintiff, Estate of Jean E. Schmidt by the
Executors of the Estate, Richard S. Hong and Dawn Freeberg
Espindola, and Plaintiffs, Richard S. Hong and Dawn Freeberg
Espindola, individually, demand judgment against the
Defendants jointly and/or severally on the Ninth Count for

pecuniary damages, punitive damages, interest and costs.

TENTH COUNT
l. The allegations of the FIRST COUNT, SECOND COUNT, THIRD
COUNT, FOURTH COUNT, FIFTH COUNT, SIXTH COUNT, SEVENTH
COUNT, EIGHTH COUNT, and NINTH COUNT are repeated as if
realleged in full.
2 At all relevant times, Piaintiff decedent, Jean KE.

Schmidt was the aunt of wife of Plaintiff, Dawn Freeberg

27

 

 
Case 4

 

 

ARM LA a MGA TYA Yoo SU G8 bhp Fale ds: 40/FairO iPase2d2 AbaS47agelD: 37

Espindola.

3. At all relevant times, Plaintiff decedent, Jean KE.
Schmidt was an active member and financial supporter of
the First Presbyterian Church of Englewood with Pastor
Richard S. Hong presiding.

4, On March 3, 2014, Plaintiff decedent, Jean E. Schmidt
executed her Last Will and Testament which appointed
Plaintiffs, Richard $. Hong and Dawn Freeberg Espindola
as Executors of her estate.

5. As a result of the negligence of the Defendants, jointly
and/or severally, the Plaintiffs, Richard S. Hong and
Dawn Freeberg Espindola have been deprived of the
services, society, consortium, and financial support of
Plaintiff Decedent, Jean E. Schmidt and will be deprived
of same for a long pericd of time.

WHEREFORE, Plaintiffs, Richard S$. Hong and Dawn Freeberg

Espindola demand judgment against the Defendants jointly

and/or severally on the Tenth Count for damages, interest and

costs.
ELEVENTH COUNT .
1. . The allegations of the FIRST COUNT, SECOND COUNT, THIRD

COUNT, FOURTH COUNT, FIFTH COUNT, SIXTH COUNT, SEVENTH

COUNT, EIGHTH COUNT, NINTH COUNT, and TENTH COUNT, are

28

 
Case

in)

 

 

eee aS A oo tP oto hat ed Be Orbe FHA iP eS9283 MleaSa7agelD: 38

repeated as if realleged in full are repeated as if
realleged in full.

At all relevant times, Defendant, Data Trucking, Inc.,
Defendants, John Doe i-5, John Doe Inc. 1-5, and the xv4
Corporation 15, {the latter names being fictitious, the
true identities being presently unknown representing the
owners, operators, lessors, lessees or other negligent
parties), and/or Jane Doe 1-5, Jane Doe inc. 1-5, and
the ABC Corporation 1-5, the latter names being
fictitious, (the true identities being presently unknown
were the servants, agents, employees, owners, operators,
lessors, lessees or other negligent parties responsible
for care, repair, service, and maintenance of
defendants’ vehicles}, were subject to the general duty
imposed on all persons not to expose others to
reasonably foreseeable risks of injury.

On and before October 3, 2018, Defendant, Data Trucking,
Inc., Defendants, John Doe 1-5, John Doe Inc. 1-5, and
the XYZ Corporation 1-5, (the latter names being
fictitious, the true identities being presently unknown
representing the owners, operators, lessors, lessees or
other negligent parties), and/or Defendants, Jane Doe 1-
§, Jane Doe Inc. 1-5, and the ABC Corporation 1-5, the

latter names being fictitious, (the true identities

29

 
Case 3

 

 

26FevL dake seG AdWAH20R0 evita ath LPcRale df H9/THa® IDPage2B2niees4agelD: 39

being presently unknown were the servants, agents,
employees, owners, operators, lessors, lessees or other
negligent parties responsible for care, repair, service,
and maintenance of defendants’ vehicles) permitted
Defendant, Michael A. Tessel to operate their motor
vehicle.

Defendant, Data Trucking, Inc., Defendants, John Doe 1l-
5, John Doe Inc. 1-5, and the XY% Corporation 1-5, (the
latter names being fictitious, the true identities being
presently unknown representing the owners, operators,
lessors, lessees or other negligent parties), and/or
Defendants, Jane Doe 1-5, Jane Doe Inc. 1-5, and the ABC
Corporation 1-5, the latter names being fictitious, (the
true identities being presently unknown were the
servants, agents, employees, owners, operators, lessors,
lessees or other negligent parties responsible for care,
repair, service, and maintenance of defendants’
vehicles) had a duty to exercise reasonable care in
entrusting their motor vehicle to anyone who would
create a reasonably foreseeable risk of injury to
others.

On or about October 3, 2018, Defendant, Data Trucking,
Inc., Defendants, John Doe 1-5, John Doe Ine. 1-5, and

the XYZ Corporation 1-5, (the latter names being

30

 
Case ?

 

 

BEBE geba2 doo AdiAH2 0Rmeiaitres PM1Pg le df BO/Th20|DPiaGe282 06S 847 2.gelD: 40

fictitious, the true identities being presently unknown
representing the owners, operators, lessors, lessees or
other negligent parties), and/or Jane Doe 1-5, Jane Doe
Inc. 1-5, and the ABC Corporation 1-5, the latter names
being fictitious, (the true identities being presently
unknown were the servants, agents, employees, owners,
operators, lessors, lessees or other negligent parties
responsible for care, repair, service, and maintenance
of defendants’ vehicles} negligently permitted
Defendant, Michael A. Tessel to operate their motor
vehicle knowing that their motor vehicle was defective
and not in proper working order.

Tt was reasonably foreseeable for Defendant, Data
Trucking, Inc., Defendants, John Doe 1-5, John Doe Inc.
1-5, and the XYZ Corporation 1-5, (the latter names
being fictitious, the true identities being presently
unknown representing the owners, operators, lessors,
lessees or other negligent parties), and/or Defendants,
Jane Doe 1-5, Jane Doe Inc. 1-5, and the ABC Corporation
1-5, the latter names being fictitious, (the true
identities being presently unknown were the servants,
agents, employees, owners, operators, lessors, lessees
or other negligent parties responsible for care, repair,

service, and maintenance of defendants’ vehicles) knew

32

 
—?P

Case Fee ao a 0 PIMO 1 oh ted Sea he TAS PROP 288 Alas a7ggelD: 41

or should have known that Defendant, Michael A. Tessel
would operate said motor vehicle despite the fact that
the motor vehicle was defective and not in proper
working order.

7. Defendant, Data Trucking, Inc., Defendants, John Doe l-
5, John Doe Inc. 1-5, and the XYZ Corporation 1-5, (the
latter names being fictitious, the true identities being
presently unknown representing the owners, operators,
lessors, lessees or other negligent parties), and/or
Defendants, Jane Doe 1-5, Jane Doe Inc. 1-5, and the ABC
Corporation 1-5, the latter names being fictitious, (the
true identities being presently unknown were the
servants, agents, employees, owners, operators, lessors,
lessees or other negligent parties responsible for care,
repair, service, and maintenance of defendants’
vehicles) knew or should have known that innocent
persons would be injured as a result of their negligent
entrustment.

8. Defendant, Data Trucking, Inc., Defendants, John Doe 1-
5, John Doe Inc. 1-5, and the XYZ Corporation 1-5, (the
latter names being fictitious, the true identities being
presently unknown representing the owners, operators,
lessors, lessees or other negligent parties), and/or

Defendants, Jane Doe 1-5, Jane Doe Inc. 1-5, and the ABC

32

 

 

 
Case 2)20-6 Vr Ag aM ARMA oP SHO Se hal p als ds Be Fao PASE 283 Miea84ragelD: 42

Corporation 1-5, the latter names being fictitious, (the
true identities being presently unknown were the
servants, agents, employees, owners, operators, lessers,
lessees or other negligent parties responsible for care,
repair, service, and maintenance of defendants’
vehicies) breached their duty not to expose others to
reasonably foreseeable risks of injury by negligently
entrusting their motor vehicle when they knew or
reasonably should have known that the motor vehicle was
defective and not in proper working order and would
operate in a manner that would cause unreasonable risk
of physical injury to others.

9. Permitting Defendant, Michael A. Tessel to operate said
defective motor vehicle involved an unreasonable risk of
physical injury to others which is a reasonably
foreseeable result of asking Defendant, Michael A.
Tessel to operate the defective motor vehicle.

10. Defendant, Data Trucking, Inc., Defendants, John Doe i-
5, John Doe Inc. 1-5, and the XY4 Corporation 1-5, (the
latter names being fictitious, the true identities being
presently unknown representing the owners, operators,
lessors, lessees or other negligent parties), and/or
Defendants, Jane Doe 1-5, Jane Doe Inc. 1-5, and the ABC

Corporation 1-5, the latter names being fictitious, (the

33

 

 

 
Case 2

 

 

ERM aa MG AMAY oo 5843 Philp de Or 89 FeinP IDPAOF282 AleaS47agelD: 43

true identities being presently unknown were the
servants, agents, employees, owners, operators, lessors,
lessees or other negligent parties responsible for care,
repair, service, and maintenance of defendants’
vehicles} breach of the duty not to expose others to a
reasonably foreseeable risk of injury by negligently
entrusting a defective motor vehicle to Defendant,
Michael A. Tessel was a direct, legal, and proximate
cause of, and substantial factor in the fatal motor
vehicle collision involving the Plaintiff decedent Jean
E. Schmidt.

11. On March 3, 2014, Plaintiff decedent, Jean E. Schmidt
executed her Last Will and Testament which appointed
Plaintiffs, Richard $. Hong and Dawn Freeberg Espindola
as Executors of her estate.

12, Plaintiff decedent, Jean E. Schmidt left surviving
niece, Dawn Freeberg Espindola,

13. On October 26, 2018, the Bergen County Surrogate’s Court
issued Letters Testamentary naming Plaintiffs, Richard
5. Hong and Dawn Freeberg Espindola as the Executors of
the Estate of Jean BE. Schmidt.

14, In their capacity as Executors of the Estate of Jean E.
Schmidt, Plaintiff, Richard S$. Hong and Dawn Freeberg

Espindola bring this action against Defendants for

34

 
Case 2/20-6y 1A 9a MG AMA bo APSO PD Phi tp feds Se FAD iDPAE ZBI ARS A7a0eID: 44

injuries of a personal, pecuniary and punitive nature
suffered by Plaintiff decedent, Jean E. Schmidt as well
as medical, hospital, and funeral expenses and costs of
decedent's burial.

15. As a result of the negligence of the Defendants, jointly
and/or severally, the Plaintiff decedent, Jean E.
Schmidt sustained serious personal injuries resulting in
death including but not limited to a significant
limitation of use of a body function or system;
permanent loss of use of a body organ, member, function
or system; permanent consequential limitation of use of
a body organ or member; a fracture; significant
disfigurement; dismemberment; an inability to perform
substantially all of her usual and customary daily
activities for at least ninety (90) days with resultant
medical and other expenses, loss of income and reduced
earning capacity, pain and suffering, distress and pre-
impact terror before, during and after the accident, an
interference with the ability to engage in active
pursuits; and an impairment of the quality of life.

16. In their capacity as Executors of the Estate of Jean E.
Schmidt, Plaintiff, Richard 5. Hong and Dawn Freeberg
Espindola bring this action against Defendants for

pecuniary injuries and punitive damages pursuant to New

 

 

 
Case

y

4

 

 

ORE OU oP SYO ES bhi ted Ale a SOTA PaarbAbGsa7ggelD: 45

Jersey's Wrongful Death Statute N.J.5.A, 2A:31-1.

WHEREFORE, Plaintiff, the Estate of Jean BE. Schmidt by
its Executors, Richard S. Hong and Dawn Freeberg Espindola
and Plaintiffs, Richard S. Hong and Dawn Preeberg Espindola
individually demand judgment against the befendants jointly
and/or severally on the Eleventh Count for pecuniary damages,

punitive damages, interest anc costs.

TWELFTH COUNT

The allegations of the FIRST COUNT, SECOND COUNT, THIRD

peat

COUNT, FOURTH COUNT, FIFTH COUNT, SIXTH COUNT, SEVENTH
COUNT, EIGHTH COUNT, NINTH COUNT, TENTH COUNT, and
ELEVENTH COUNT, are repeated as if realleged in full are
repeated as if realleged in full.

2. At all relevant times, Plaintiff, Dawn Freeberg
Espindola was the niece of Plaintiff decedent, Jean &,
Smith.

3. At ali relevant times, Plaintiff, Pichard 5. Hong was
the pastor of the church, First Presbyterian Church of
Englewood that Plaintiff decedent, Jean &. Schmidt
faithfully attended.

4, At all relevant times prior to her death, Piaintiff
decedent, Jean E. Schmidt provided direct financial

contributions, services, assistance, companionship,

kat
mn

 
Case }:2ERv-Iab6922M0 Aoi AHLO Mord bnPM IPgrieof 30/TrerRolDA4AgL24046684 PagelD: 46

advice, guidance, counsel, and training to her niece,
Plaintiff, Dawn Freeberg Espindoia, Plaintiff, Richard
S. Hong, and other members of the First Presbyterian
Church of Englewood community.

5, Due to the negligent acts and/or omissions of the
defendants that resulted in the death of Plaintiff, Jean
E. Schmidt, Plaintiffs, Richard $. Hong and Dawn
Freeberg Espindola have lost, the direct financial
contributions, services, assistance, companionship,
advice, guidance counsel, and training to her niece,
Plaintiff, Dawn Freeberg Espindola, Plaintiff, Richard
S. Hong, and other members of the First Presbyterian
Church of Englewood community.

6. On March 3, 2014, Plaintiff decedent, Jean E. Schmidt

executed her Last Will and Testament which appointed

 

Plaintiffs, Richard S. Hong and Dawn Freeberg Espindola
as Executors of her estate.

7. On October 26, 2018, the Bergen County Surrogate’s Court
issued Letters Testamentary naming Plaintiffs, Richard
8. Hong and Dawn Freeberg Espindola as the Executors of

the Estate of Jean E. Schmidt.

 

8. In their capacity as Executors of the Estate of Jean E.

 

Schmidt, Plaintiffs, Richard S$. Hong and Dawn Freeberg

 

Espindola bring this action against Defendants for

37

 

 

 
Case 2

 

 

ERY BTM “Gal bode FURS Pit tpg Se SO Hat D eam dzo9b Su rpgelD: 47

pecuniary loss and pecuniary damages pursuant to Green

v. Bittner, et al. S35 N.J. 1 (1980).

WHEREFORE, Plaintiff, Estate of Jean EB. Schmidt by the
Executots of the Estate, Richard S. Hong and Dawn Freeberg
Espindola, and Richard S. Hong and Dawn Freeberg Espindola,
individually, demand judgment against the Defendants jointly

and/or severally on the Twelfth Count for pecuniary loss,

pecuniary damages, interest and costs.

ROBERT B. LINDER
Attotiney for Plaintiffs

\
\

\

ROBERTS,B. LSNDER
Dated: September 17, 2020 MN

JURY DEMAND

Pursuant to Rule 4:35-1, the Plaintiffs hereby demand a

trial by jury on all issues.

ROBERT B. LINDER
Attorney for Plaintiffs

(\~.

ROBERT B. LEDER

~

38

 

 
Case 2:20-cv- -MCA- “1 Fi
ase 22 14492 MCI MAH DASHES id EP SAR, AURA ehSErBae!D: 4

Civil Case Information Statement

Case Details: BERGEN | Civil Part Docket# L-005442-20

Case Caption: SCHMIDT JEAN VS TESSEL MICHAEL
Case Initiation Date: 09/17/2020

Attorney Name: ROBERT B LINDER

Firm Name: ROBERT B. LINDER

Address: 2 NORTH DEAN ST STE 206

ENGLEWOOD NJ 07631

Phone: 2018941800

Name of Party: PLAINTIFF : Schmidt, Jean, E

Name of Defendant's Primary Insurance Company

(if known): PROGRESSIVE CASUALTYINS CO

Case Type: AUTO NEGLIGENCE-PERSONAL INJURY (NON-
VERBAL THRESHOLD)

Document Type: Complaint with Jury Demand

Jury Demand: YES - 6 JURORS

Is this a professional malpractice case? NO

Related cases pending: NO

If yes, list docket numbers:

Do you anticipate adding any parties (arising out of same

transaction or occurrence)? YES

Are sexual abuse claims alleged by: Jean E Schmidt? NO

Are sexual abuse claims alleged by: Richard S Hong? NO

Are sexual abuse claims alleged by: Dawn Freeberg Espindola?
NO

THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION

Do parties have a current, past, or recurrent relationship? NO

If yes, is that relationship:

Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual

management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)
Case 2:28; cy LAZO za ME NUN BB BURNET! bit PE UPS SHARE: ESM AH AAR Bave!D: 42

09/17/2020 isi ROBERT B LINDER
Dated Signed

 
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 45 of 68 PagelD: 50

 

 

EXHIBIT “C”
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 46 of 68 PagelD: 51

 

Marc Jones
=
From: Data Trucking- Michael Tessel <datatruckinginc@aol.com>
Sent: Tuesday, October 13, 2020 2:48 PM
To: Marc Jones
Subject: RE: In Re Estate of Jean E. Schmidt Claim No.: XX-XXXXXXX

Came on Yom Kippur, I wasn't home.

Michael Tessel

Data Trucking Inc.

917 856 4366 cell

845 623 5347 fax
datatruckinginc@aol.com

 

 

On Tuesday, October 13, 2020 Marc Jones <MJones@c-wlaw.com> wrote:

What was the date that you were served with a copy of the Complaint, do you recall?

CORDIALLY YOURS,

yf, we 4q
4/7 fac GC. Vorad/ |
f fit i

#

MARC R. JONES | PARTNER

mjones@c-wlaw.com

CIPRIANI & WERNER PC

155 GAITHER DRIVE — SUITE B
Mount LAuREL, NJ 08054

T: 856-761-3800 | www.c-wlaw.com
M: 609-206-8391

F: 856-437-7465
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 47 of 68 PagelD: 52

 

 

EXHIBIT “D”
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 48 of 68 PagelD: 53

ROBERT B. LINDER

ATTORNEY AT LAW

2 NortTH DEAN STREET
SUITE 206
ENGLEWOOD, NEW JERSEY 07631

TELEPHONE: (201) 894-1800
FACSIMILE: (201) 567-6616 October 15, 2020

VIA E-MAIL and FEDERAL EXPRESS

 

Marc R. Jones, Esq.

Cipriani & Werner PC

155 Gaither Drive — Suite B
Mount Laurel, New Jersey 08054

Re: Estate of Jean E. Schmidt, et al. v. Tessel, et al.
Docket No.: BER-L-5442-20

Dear Mr. Jones:

Please be advised that my office represents Plaintiffs, Estate of Jean E.
Schmidt by the Executors of the Estate, Richard $. Hong and Dawn Freeberg
Espindola and Richard S. Hong and Dawn Freeberg Espindola, individually with
respect to the above-referenced matter.

Enclosed please find Plaintiffs’ Response to Defendants’ Demand for
Statement of Damages.

Additionally, in accordance with 49 C.F.R. §387.303 and 49 CFR.
§387.301T, Defendants’ 2005 Isuzu FIR was required to maintain a minimum of
$750,000.00 in liability insurance coverage. Further, the New Jersey Deemer
statute requires a minimum of $750,000.00 of liability insurance coverage for
commercial vehicles.

Very truly yours,

RBL/dmb ROBERT B. LINDER
Enclosures

. if

 
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 49 of 68 PagelD: 54

ROBERT B. LINDER, ESQ, 026251988
Attorney-At-Law

2 North Dean Street, Suite 206
Englewood, New Jersey 07631

(201) 894-1800

Attorney for Plaintiff(s)

 

SUPERIOR COURT OF NEW JERSEY
ESTATE OF JEAN E.SCHMIDTBY : LAW DIVISION: BERGEN COUNTY
THE EXECUTORS OF THE ESTATE, DOCKET NO.: BER-L-5442-20
RICHARD S. HONG AND DAWN :
FREEBERG ESPINDOLA, AND
RICHARD S. HONG AND DAWN

FREEBERG ESPINDOLA,
INDIVIDUALLY

Plaintiff(s),

Civil Action

Vs.
MICHAEL A. TESSEL, DATA : PLAINTIFFS’ RESPONSE TO
TRUCKING, INC., JOHN DOE 1-5, DEFENDANTS’ DEMAND FOR A
JOHN DOE INC. 1-5 and the XYZ : STATEMENT OF DAMAGES

CORPORATION 1-5, (the latter names
being fictitious, the true identities being
presently unknown representing the
owners, operators, lessors, lessees and/or :
other negligent parties), RICHARD
ROE 1-5, RICHARD ROE INC. 1-5,
and the EFG CORPORATION 1-5, the
latter names being fictitious, (the true
identities being presently unknown of
the parties responsible for screening,
hiring, orienting, training, retaining
and/or supervising defendant driver,
JANE DOE 1-5, JANE DOE INC. 1-5,
and the ABC CORPORATION 1-5, (the
latter names being fictitious, the true
identities being presently unknown were
the servants, agents, employees, owners,
operators, jessors, lessees and/or other
negligent parties responsible for care,
repair, service, and maintenance of
defendants’ vehicles),

Defendant(s).

 

 

 

 

 
TO: Marc R. Jones, Esq.
Cipriani & Werner PC
155 Gaither Drive — Suite B
Mount Laurel, New Jersey 08054
Attorneys for Defendants

Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 50 of 68 PagelD: 55

Pursuant to the Rules of Court, Plaintiffs, Estate of Jean E. Schmidt by the

Executors of the Estate, Richard S$. Hong and Dawn Freeberg Espindola, and

Richard S$. Hong and Dawn Freeberg Espindola, Individually respond to

Defendants’ Informal Demand for Statement of Damages as follows:

First Count: Five (5) Million Dollars
Second Count: Five (5) Million Dollars
Third Count: Five (5) Million Dollars
Fourth Count: Five (5) Million Dollars -
Fifth Count: Five (5) Million Dollars
Sixth Count: Five (5) Million Dollars
Seventh Count: Five (5) Million Dollars
Eighth Count: Five (5) Million Doilars
Nineth Count: Five (5) Million Dollars
Tenth Count: Five (5) Million Dollars
Eleventh Count: —_ Five (5) Million Dollars
Twelfth Count: Five (5) Million Dollars

¢

 

ROBERT B. LINDER, ESQ.

Attorney foy Plaintiffs

Estate of Yéan Schmidt, et al.
Dated: October 15, 2020 i

i

 

 

 

 
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 51 of 68 PagelD: 56

EXHIBIT “E”

 
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 52 of 68 PagelD: 57

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
(Newark Vicinage)

 

ESTATE OF JEAN E. SCHMIDT, by the
Executors of the ESTATE, RICHARD 8. HONG
AND DAWN FREEBERG ESPINDOLA; AND
RICHARD S. HONG and DAWN FREEBERG
ESPINDOLA, individually,

Plaintiff,
v. Civil Action No.:

MICHAEL A. TESSEL; DATA TRUCKING,
INC.; JOHN DOE(S) (1-5); JOHN DOE INC.(S)
(1-5); and XYZ CORPORATION(S) (1-5);
RICHARD ROK(S) (1-5); RICHARD ROE
INC.(S) (1-5); and EFG CORPORATION(S) (1-5);
JANE DOE(S) (1-5); JANE DOE INC.(S) (1-5);
and ABC CORPORATION(S) (1-5), (fictitious
names),

Defendants.

 

ANSWER AND DEFENSES OF DEFENDANTS, MICHAEL A. TESSEL AND/OR DATA
TRUCKING, INC. TO PLAINTIFFS’ COMPLAINT

Defendants, Michael A. Tessel and/or Data Trucking, Inc. (hereinafter referred to as

“Defendants” or “Data Trucking”), by way of Answer to the Plaintiffs’ Complaint, hereby states:
FIRST COUNT

1, Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

2. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

3. Admitted.

4. Defendants are without knowledge or information sufficient to form a belief as to the

 
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 53 of 68 PagelD: 58

truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

5. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

6. Denied,

7. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

8. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

9. Denied.

10. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

IL. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

12. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

13. Defendants are without knowledge or information sufficient to form a belief as to the

 

truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

14, Defendants are without knowledge or information sufficient to form a belief as to the

 

2
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 54 of 68 PagelD: 59

truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

WHEREFORE, Defendants, Michael A. Tessel and/or Data Trucking, Inc., hereby demand
judgment against the Plaintiffs dismissing Plaintiffs’ Complaint with prejudice and respectfully requests
that the Court enter a judgment in its favor and against the Plaintiffs for attorneys’ fees and costs and any

other relief that this Court deems just and appropriate.

SECOND COUNT
lL, Defendants hereby incorporates their answers to the proceeding paragraphs of the
Complaint as if set forth at length herein.
2. Denied.
3. Denied.
4, Defendants are without knowledge or information sufficient to form a belief as to the

truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

5. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

6. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

7. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

WHEREFORE, Defendants, Michael A. Tessel and/or Data Trucking, Inc., hereby demand
judgment against the Plaintiffs dismissing Plaintiffs’ Complaint with prejudice and respectfully requests
that the Court enter a judgment in its favor and against the Plaintiffs for attorneys’ fees and costs and any

3

 

 
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 55 of 68 PagelD: 60

other relief that this Court deems just and appropriate.

THIRD COUNT
L. Defendants hereby incorporates their answers to the proceeding paragraphs of the
Complaint as if set forth at length herein.
2. Denied.
3. Denied.
4. Defendants are without knowledge or information sufficient to form a belief as to the

truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

5, Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

6. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

7, Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof

thereof is demanded at the time of trial.

 

WHEREFORE, Defendants, Michael A. Tessel and/or Data Trucking, Inc., hereby demand

 

judgment against the Plaintiffs dismissing Plaintiffs’ Complaint with prejudice and respectfully requests
that the Court enter a judgment in its favor and against the Plaintiffs for attorneys’ fees and costs and any
other relief that this Court deems just and appropriate.
FOURTH COUNT
l. Defendants hereby incorporates their answers to the proceeding paragraphs of the
Complaint as if set forth at length herein.

2. Denied.
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 56 of 68 PagelD: 61

3. Denied.

4, Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

5, Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

6. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof

thereof is demanded at the time of trial.
7. Defendants are without knowledge or information sufficient to form a belief as to the

truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof

 

thereof is demanded at the time of trial. |

WHEREFORE, Defendants, Michael A. Tessel and/or Data Trucking, Inc., hereby demand

 

judgment against the Plaintiffs dismissing Plaintiffs’ Complaint with prejudice and respectfully requests
that the Court enter a judgment in its favor and against the Plaintiffs for attorneys’ fees and costs and any

other relief that this Court deems just and appropriate.

FIFTH COUNT
1. Defendants hereby incorporates their answers to the proceeding paragraphs of the
Complaint as if set forth at length herein.
2. Denied.
3, Defendants are without knowledge or information sufficient to form a belief as to the

truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

4. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof

5
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 57 of 68 PagelD: 62

thereof is demanded at the time of trial.

5, Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

6. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

7, Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

8. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

WHEREFORE, Defendants, Michael A. Tessel and/or Data Trucking, Inc., hereby demand
judgment against the Plaintiffs dismissing Plaintiffs’ Complaint with prejudice and respectfully requests
that the Court enter a judgment in its favor and against the Plaintiffs for attorneys’ fees and costs and any

other relief that this Court deems just and appropriate.

SIXTH COUNT
l. Defendants hereby incorporates their answers to the proceeding paragraphs of the
Complaint as if set forth at length herein.
2. Denied,
3. Defendants are without knowledge or information sufficient to form a belief as to the

truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof

thereof is demanded at the time of trial.

 
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 58 of 68 PagelD: 63

4, Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

5. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

6. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

7. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

8. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

WHEREFORE, Defendants, Michael A. Tessel and/or Data Trucking, Inc., hereby demand
judgment against the Plaintiffs dismissing Plaintiffs’ Complaint with prejudice and respectfully requests
that the Court enter a judgment in its favor and against the Plaintiffs for attorneys’ fees and costs and any
other relief that this Court deems just and appropriate.

SEVENTH COUNT

 

I. Defendants hereby incorporates their answers to the proceeding paragraphs of the |
Complaint as if set forth at length herein.

2. Denied.

 

3. Denied.
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 59 of 68 PagelD: 64

4, Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof

thereof is demanded at the time of trial.

5. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

6. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

7. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

8. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

9, Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

10. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

EH, Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof

thereof is demanded at the time of trial.

 
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 60 of 68 PagelD: 65

i2. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

WHEREFORE, Defendants, Michael A. Tessel and/or Data Trucking, Inc., hereby demand
judgment against the Plaintiffs dismissing Plaintiffs’ Complaint with prejudice and respectfully requests
that the Court enter a judgment in its favor and against the Plaintiffs for attorneys’ fees and costs and any

other relief that this Court deems just and appropriate.

EIGHTH COUNT
L. Defendants hereby incorporates their answers to the proceeding paragraphs of the
Complaint as if set forth at length herein.
2. Denied.
3. Defendants are without knowledge or information sufficient to form a belief as to the

truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof

thereof is demanded at the time of trial.

 

 

4, Denied.
5. Denied.
6. Denied.
7. Defendants are without knowledge or information sufficient to form a belief as to the

truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

8. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

9. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof

thereof is demanded at the time of trial.
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 61 of 68 PagelD: 66

10. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

ll. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

12. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

WHEREFORE, Defendants, Michael A. Tessel and/or Data Trucking, Inc., hereby demand
judgment against the Plaintiffs dismissing Plaintiffs’ Complaint with prejudice and respectfully requests
that the Court enter a judgment in its favor and against the Plaintiffs for attorneys’ fees and costs and any
other relief that this Court deems just and appropriate.

NINTH COUNT

L, Defendants hereby incorporates their answers to the proceeding paragraphs of the

Complaint as if set forth at length herein.

2. Denied.

 

3. Denied.
[NUMBERING ERROR IN THE ORIGINAL]
13. Denied.

14. Defendants are without knowledge or information sufficient to form a belief as to the

 

truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

15. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

10
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 62 of 68 PagelD: 67

16. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof

thereof is demanded at the time of trial.

17, Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

18. Defendants are without knowledge or information sufficient to form a belief as to the

truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof

 

thereof is demanded at the time of trial.

19. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

WHEREFORE, Defendants, Michael A. Tessel and/or Data Trucking, Inc., hereby demand

 

judgment against the Plaintiffs dismissing Plaintiffs’ Complaint with prejudice and respectfully requests
that the Court enter a judgment in its favor and against the Plaintiffs for attorneys’ fees and costs and any

other relief that this Court deems just and appropriate.

TENTH COUNT
L. Defendants hereby incorporates their answers to the proceeding paragraphs of the
Complaint as if set forth at length herein.
2. Defendants are without knowledge or information sufficient to form a belief as to the

truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof

thereof is demanded at the time of trial.

3, Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof

thereof is demanded at the time of trial.

11
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 63 of 68 PagelD: 68

4, Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

5. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

WHEREFORE, Defendants, Michael A. Tessel and/or Data Trucking, Inc., hereby demand
judgment against the Plaintiffs dismissing Plaintiffs’ Complaint with prejudice and respectfully requests
that the Court enter a judgment in its favor and against the Plaintiffs for attorneys’ fees and costs and any

other relief that this Court deems just and appropriate.

ELEVENTH COUNT
1, Defendants hereby incorporates their answers to the proceeding paragraphs of the
Complaint as if set forth at length herein.
2, Defendants are without knowledge or information sufficient to form a belief as to the

truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof

 

thereof is demanded at the time of trial.
3. Denied. |

4, Defendants are without knowledge or information sufficient to form a belief as to the

 

truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

5. Denied.

6. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

7, Denied.

8. Denied.

12
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 64 of 68 PagelD: 69

9. Denied.
10. Denied.
i. Defendants are without knowledge or information sufficient to form a belief as to the

truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

12, Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

13. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

14. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

15, Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof

thereof is demanded at the time of trial.

 

16. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof

thereof is demanded at the time of trial.

 

WHEREFORE, Defendants, Michael A. Tessel and/or Data Trucking, Inc., hereby demand
judgment against the Plaintiffs dismissing Plaintiffs’ Complaint with prejudice and respectfully requests
that the Court enter a judgment in its favor and against the Plaintiffs for attorneys’ fees and costs and any

other relief that this Court deems just and appropriate.

13
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 65 of 68 PagelD: 70

TWELFTH COUNT
i. Defendants hereby incorporates their answers to the proceeding paragraphs of the
Complaint as if set forth at length herein.
2. Defendants are without knowledge or information sufficient to form a belief as to the

truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

3. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

4, Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

5. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

6. Defendants are without knowledge or information sufficient to form a belief as to the
truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

7. Defendants are without knowledge or information sufficient to form a belief as to the

truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof

 

thereof is demanded at the time of trial. |

8. Defendants are without knowledge or information sufficient to form a belief as to the

 

truth of the averments contained in this paragraph, and the same are accordingly denied and strict proof
thereof is demanded at the time of trial.

WHEREFORE, Defendants, Michael A. Tessel and/or Data Trucking, Inc., hereby demand
judgment against the Plaintiffs dismissing Plaintiffs’ Complaint with prejudice and respectfully requests

14
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 66 of 68 PagelD: 71

that the Court enter a judgment in its favor and against the Plaintiffs for attorneys’ fees and costs and any

other relief that this Court deems just and appropriate.

SEPARATE DEFENSES

1, The Complaint fails to state a claim upon which relief may be granted, and Defendants
reserve the right to move to dismiss.

2, The Complaint is barred by the applicable statute of limitations and/or statute of repose
governing such claims.

3. The incidents complained of were caused by third parties over whom Defendants had no
control.

4, If Plaintiffs sustained injuries or damages, those injuries or damages were proximately

caused by the superseding intervening actions of others,

5, Defendants breached no duty to any party herein.

6. Plaintiffs’ claims are barred by the doctrine of laches.

7. Plaintiffs’ claims are barred by the doctrine of waiver.

8. Plaintiffs’ claims are barred by the doctrine of unclean hands.

9. Plaintiffs’ claims are barred by the doctrine of estoppel.

10. Plaintiffs’ claims are barred by the doctrine of joint enterprise.

11. Plaintiffs’ claims are barred, in whole or in part, by the entire controversy doctrine.

12. Without admitting any liability herein, and without admitting that Plaintiffs have suffered
any damages at all, Plaintiffs failed to take reasonable steps to mitigate damages, if any.

13. Defendants complied with all applicable and existing state and federal statutes and

 

regulations and industry standards.

|
|
3
1
|

14, Plaintiffs’ claims are barred or diminished and reduced by the doctrine of comparative

negligence under the New Jersey Comparative Negligence Act, N.J.S.A. 2A:15-5.1 ef seq.

 

15. Plaintiffs’ claims are barred or diminished and reduced by the Collateral Source Rule, as

set forth in N.J.S.A. 2A:15-97,

 

15
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 67 of 68 PagelD: 72

16, Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs lack the requisite
standing to proceed with this litigation.

17, This action is barred, in whole or in part, by Plaintiffs’ failure to join a party without
whom the action cannot proceed.

18. Plaintiffs’ claims are barred, in whole or in part, by Plaintiffs’ failure to use a crosswalk
and/or obey pedestrian signals and signage as required by N.J.S.A. 39:4-36.

19, Defendants deny any claim for strict liability, if any.

20, Defendants deny any claim for compensatory damages.
21. Defendants deny any claim for punitive damages.
22, Plaintiffs’ claims are barred, in whole or in part, by accord and satisfaction.

23. Defendants reserve the right to rely upon any and all defenses as afforded by New

Jersey’s Wrongful Death Statute, N.L.S.A. 2A:31-4, ef seg. and/or New Jersey’s Survival Act, N.J.S.A.

 

2A:31-1, ef seg.
24, Service of process was insufficient and/or improper and Plaintiffs’ claims should be
dismissed accordingly.

25. Plaintiffs’ claims are barred, in whole or in part, by F.R.C.P. 11 (b), and, as present, is

 

frivolous, improper, intended to harass, is unwarranted, baseless and is lacking in evidentiary support,
and, as a result, Defendants are entitled to sanctions.
REQUEST FOR STATEMENT OF DAMAGES

I. You are hereby requested and required to furnish to the undersigned within five (5) days,

a written statement of the amount of damages claimed.
DESIGNATION OF TRIAL COUNSEL

PLEASE TAKE NOTICE that Marc R. Jones, Esquire, is hereby designated as trial counsel in

the above matter.
DEMAND FOR JURY TRIAL
Defendants hereby demand a trial by jury as to all issues.

16

 
Case 2:20-cv-14492-MCA-MAH Document 1-1 Filed 10/15/20 Page 68 of 68 PagelD: 73

CERTIFICATION

The matter in controversy is not the subject to any other known action pending in any Court, or of
a known or contemplated arbitration proceeding. There are no other parties known who should be joined
in this action.

CIPRIANI & WERNER, P.C.

LPL) j o ]

 

MARC R. JONES, ESQUIRE (NJ#016022001)

Attorneys for Defendants — Michael A. Tessel and/or Data
Trucking, Inc.

155 Gaither Drive — Suite B

Mount Laurel, NJ 08054

856-761-3800

mjones@c-wlaw.com

DATED: October 15, 2020
